 

EXHIBIT 10.2

 

EMPLOYMENT AGREEMENT

This Employment Agreement is entered into and shall become effective as of the
15th day of December 2005 (the "Agreement"), among Gevity HR, Inc., a Florida
corporation (the "Company") and Roy C. King (the "Executive").

W I T N E S S E T H

WHEREAS, the Company wishes to employ the Executive to provide services to the
Company for the period provided in this Agreement and Executive wishes to become
employed by the Company to provide services to the Company for such period, on
the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, and intending to be legally bound hereby, the parties hereto agree as
follows:

1.           Employment. The Company hereby agrees to employ the Executive, and
Executive hereby agrees to become employed by and remain in the employ of the
Company, subject to the terms and conditions of this Agreement, during the
period (the "Employment Period") commencing on December 15, 2005 and ending on
the third anniversary thereof (the "Anniversary Date") or, if earlier, the Date
of Termination (as defined in Section 4 below). Commencing on the Anniversary
Date, the Employment Period shall be extended for successive one-year periods
(each, a "Renewal Period"), unless a notice not to extend the Employment Period
shall have been given by either party hereto to the other not later than 90 days
preceding the commencement of a Renewal Period or unless the Date of Termination
shall have previously occurred. Unless the context requires otherwise, the
Employment Period shall for all purposes of this Agreement be deemed to include
any Renewal Period.

 

2.

Duties and Responsibilities.

(a)          During the Employment Period, Executive shall devote substantially
all of his business time, attention and best efforts to the business of the
Company, and shall use Executive's reasonable best efforts to perform faithfully
and efficiently Executive's duties and responsibilities as set forth below.

(b)         Executive hereby agrees to serve, upon the terms and conditions
herein contained, as President and Chief Operating Officer of the Company.
Executive shall report directly to the Chairman and Chief Executive Officer who,
in turn, reports to the Board of Directors of the Company (the "Board").
Executive shall have those powers and perform such services and duties for the
Company consistent with his position as President and Chief Operating Officer,
which shall include, without limitation,

 

 

 

supervision and control over and responsibility for the general management of
the sales, marketing, field service, product development and shared client
service operations of the Company. Executive's duties hereunder shall be
performed at the principal offices of the Company in Bradenton/Sarasota, Florida
metropolitan area.

 

3.

Compensation During the Employment Period.

(a)          Base Salary. During the Employment Period and any Renewal
Period(s), Executive shall be paid an initial annual base salary ("Base
Salary"), in cash, of not less than $415,000. Executive’s Base Salary shall be
reviewed at least annually and shall be subject to adjustments at the sole
discretion of the Board or a duly authorized Committee thereof. The Base Salary
shall be payable in accordance with the Company's regular payroll practice,
which at this time is a bi-weekly payroll cycle, and shall be prorated for any
portion of the Employment Period which is less than a calendar year.

(b)         Bonus. For each fiscal year during the Employment Period and any
Renewal Period(s), the Board or a duly authorized committee thereof, in its sole
discretion, will determine whether Executive will be eligible for an annual
bonus ("Annual Bonus"). The Annual Bonus may consist of cash, Company stock
(restricted or otherwise), other equity instruments or options to purchase
Company stock as authorized under any then current equity or executive incentive
plan of the Company or a combination thereof. The determination of Executive’s
eligibility for an Annual Bonus award and the amount, if any, shall be based
upon satisfaction of certain criteria prescribed by the Compensation Committee
of the Board (the "Compensation Committee"). The Annual Bonus, if any, for any
fiscal year shall be payable after the end of the fiscal year at such time and
in such manner as determined by the Compensation Committee. With respect to
Executive’s performance in 2006, Executive shall have the bonus targets for his
short term and long-term incentives and also be entitled to a sign-on bonus as
more fully described in the offer of employment letter to Executive dated
December 9, 2005 (“Offer Letter”).

(c)          Stock Options. In consideration of Executive's entering into and
agreeing to be bound by the provisions of this Agreement, including, without
limitation, the terms and conditions of Section 6, Executive shall be granted on
the first day of Executive's employment hereunder, pursuant to the Company's
2005 Stock Incentive Plan (the "2005 Plan"), a non-qualified option (the
"Initial Option") to purchase 100,000 shares of common stock of the Company (the
"Shares"). The Initial Option will have an exercise price per Share equal to the
closing price per share for the common stock on the NASDAQ National Market
System on the date of grant and the Shares underlying the Initial Option will
vest over a four year period, with 25% of such Shares vesting on each
anniversary of the date of grant and shall be exercisable for a period of 10
years from the date of grant. The Initial Option will be subject to the
provisions of the 2005 Plan and the Stock Option Agreement, in customary form,
entered into between Executive and the Company evidencing such grant.

(d)         Restricted Shares. As a further inducement for Executive to enter
into this Agreement Executive shall be granted on the first day of Executive's

 

 

 

employment hereunder, pursuant to the 2005 Plan, 25,000 shares of restricted
common stock of the Company (“Restricted Shares”). The Executive shall have
voting rights and the right to receive dividends payable on the Restricted
Shares, whether vested or unvested. The Restricted Shares will vest over a
period of four years with 25% of such Restricted Shares vesting on each
anniversary of the date of grant. The Restricted Shares will be subject to the
provisions of the 2005 Plan and the Restricted Share Agreement, in customary
form, entered into between Executive and the Company evidencing such grant. The
future grant of any additional stock options, restricted shares or other equity
or equity type instrument shall be at the sole discretion of the Board or a duly
authorized committee thereof.

(e)          Retirement, Savings, Welfare and Fringe Benefit Plans; Annual
Allowance. During the Employment Period, and any Renewal Period(s) Executive
shall be eligible to participate in such retirement, savings, welfare, fringe
and other employee benefit plans, practices, policies and programs, applicable
generally to employees and/or senior executives of the Company, as the Company
may establish and maintain from time to time (including, without limitation,
medical, dental, life, accident and disability insurance coverage).

(f)          Vacation. During the Employment Period and any Renewal Period(s),
Executive shall be entitled to take four (4) weeks of paid vacation per year
(prorated for any partial year) which is included in the 216 hours of annual
paid time off eligibility in accordance with Company policies as in effect from
time to time.

(g)         Reimbursement of Expenses. During the Employment Period, the Company
shall reimburse Executive in accordance with any then current Company policies
for all expenses reasonably and actually incurred by Executive in the
performance of Executive's duties hereunder.

(h)         Relocation Expenses. In addition to reimbursement of the Executive
for expenses incurred in relocating his family and principal residence to the
Bradenton/Sarasota, Florida metropolitan area (whether by renting or through a
purchase) and contingent on doing so within one (1) year from the date of this
Agreement under the Company's relocation policy, a copy of which has previously
been provided to Executive, and subject to a maximum reimbursement or payment of
$250,000 with respect to Executive's relocation, the Company will either pay or
reimburse Executive for the specific items set forth in the Offer Letter.
Provided that Executive and his family relocates to the Bradenton/Sarasota
metropolitan area within the aforementioned one (1) year period, at the option
of the Executive, any unused portion of the authorized relocation expenses may
be applied toward (i) reimbursement of Executive’s federal income taxes payable
on the amount of relocation expenses, or (ii) Executive’s relocation expenses
from his home in the Bradenton/Sarasota metropolitan area in the event that
Executive’s employment is subsequently terminated by the Company without cause
or by Executive for Good Reason pursuant to Section 4(e).

 

4.

Termination of Employment During the Employment Period.

 

 

 

 

(a)          Death or Disability. Executive's employment shall terminate
automatically upon Executive's death. The Company may terminate Executive's
employment for Disability. For purposes of this Agreement, "Disability" shall
mean the failure of Executive due to mental or physical illness to substantially
perform his duties on a full-time basis for a period of more than six (6)
consecutive months, or for shorter non-consecutive periods aggregating more than
six (6) months in any consecutive twelve (12) month period.

(b)         Cause. The Company may terminate Executive's employment for Cause.
For purposes of this Agreement, "Cause" shall mean:

(i)           the willful and continued failure by Executive to perform
substantially Executive's duties with the Company (other than any such failure
resulting from Executive's incapacity due to physical or mental illness); or

(ii)         gross negligence or willful misconduct by Executive in the
execution of Executive's professional duties; or

(iii)        conviction of Executive of, or a plea by Executive of nolo
contendere to, a felony; or

(iv)        a material breach by Executive of any provision of this Agreement;
or

(v)         any misuse, misappropriation or embezzlement by Executive of funds
or property belonging to the Company or any of its affiliates; or

(vi)        use of alcohol or drugs which interferes with the performance of
Executive's duties hereunder.

(c)          Other than for Cause. Subject to the provisions of Section 5(a)
hereof, the Company may terminate Executive's employment other than for Cause or
Disability.

(d)         Notice of Termination by the Company. Any termination of the
Executive's employment by the Company (other than due to Executive's death)
shall be communicated by Notice of Termination given in accordance with this
Agreement. For purposes of this Agreement, a "Notice of Termination" means a
written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive's
employment under the provision so indicated, and (iii) specifies the intended
termination date. The failure by the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Cause or
Disability shall not waive any right of the Company to assert such fact or
circumstance in enforcing the Company's rights hereunder. Executive agrees, in
the event of any dispute as to whether a Disability exists, and if requested by
the Company, to submit to a physical examination by a suitably qualified
licensed physician selected by the Company, the cost of such examination to be
paid by the Company. The written medical opinion of

 

 

 

such physician shall be conclusive and binding upon each of the parties hereto
as to whether a Disability exists and the date on which such Disability arose.
This section shall be interpreted and applied so as to comply with the
provisions of the Americans with Disabilities Act and any applicable state or
local laws.

(e)          Notice of Termination by Executive. Executive may terminate his
employment under this Agreement for Good Reason at any time by delivering at
least sixty (60), but in no event more than ninety (90) days prior written
notice (the “Executive’s Notice of Termination”) that indicates the specific
termination provision in this Agreement relied upon, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
Executive's employment under the provision so indicated, and specifies the
intended termination date to the Company, following the occurrence of any of the
following:

(i)           the Company, without the consent of the Executive, assigns to the
Executive duties inconsistent with or reduces the powers and functions
associated with Executive’s position, reporting relationship to the then current
Chief Executive Officer, status with the Company or a material and adverse
change in Executive's titles or offices with the Company;

(ii)         an involuntary reduction of Executive’s Base Salary or annual
target bonus opportunity;

(iii)        any requirement of the Company that Executive be based at a
location more than fifty (50) miles from the Company’s corporate offices located
in the Bradenton/Sarasota metropolitan area; or

(iv)        the Company materially breaches any provision of this Agreement that
is not cured by the Company within the period specified in Executive’s Notice of
Termination.

An isolated, insubstantial and inadvertent action taken in good faith and which
is

remedied by the Company within ten (10) days after receipt of notice thereof
given by

Executive shall not constitute Good Reason. Executive's right to terminate
employment

for Good Reason shall not be affected by Executive's incapacities due to mental
or

physical illness and Executive's continued employment shall not constitute
consent to, or

a waiver of rights with respect to, any event or condition constituting Good
Reason;

provided, however, that Executive must provide notice of termination of
employment

within thirty (30) days following Executive's knowledge of an event constituting
Good

Reason or such event shall not constitute Good Reason under this Agreement.

 

(f)          Date of Termination. "Date of Termination" means (i) if Executive's
employment is terminated by the Company, the date specified in the Notice of
Termination, (ii) if Executive's employment is terminated by reason of death,
the Date of Termination shall be the date of Executive's death, (iii) if
Executive’s employment is terminated by Executive pursuant to Section 4(e), the
date that is specified in Executive’s

 

 

 

Notice of Termination, and (iv) if Executive's employment is terminated as a
result of the Company's or Executive's decision not to extend the Employment
Period, the Date of Termination shall be the Anniversary Date or, if later, the
last day of the then current Renewal Period.

5.           Obligations of the Company Upon Termination. Following any
termination of Executive's employment hereunder including a termination by
Executive under Section 4(e), except for Executive’s voluntary termination
without cause attributable to the Company, in addition to any benefits described
below in this Section 5, the Company shall pay Executive his Base Salary through
the Date of Termination and any amounts owed to Executive pursuant to the terms
and conditions of the employee benefit plans and programs of the Company at the
time such payments are due. Except as set forth in Section 5(a) below,
Executive’s eligibility for, coverage under and participation in all retirement,
savings, welfare and fringe benefit plans shall terminate on the Date of
Termination, subject to the rights of Executive and his eligible dependents to
continue coverage under the provisions of COBRA.

(a)   Death; Disability; Other than for Cause. If Executive's employment is
terminated due to Executive's death, or by the Company for Disability or other
than for Cause (including Executive's resignation at the request of the Board),
then, subject to and contingent on execution by the Executive or duly authorized
representative of his estate, as the case may be, and delivery to the Company of
a general release of all claims against the Company in form and substance
satisfactory to it, the Company shall continue to pay or provide to Executive
(or the Executive's legal representative or estate, as applicable) after the
Date of Termination (i) an amount equal to one (1) year of the Executive’s Base
Salary; provided, that the Company may at its discretion pay the aggregate of
such amount in a lump sum within 30 days following the Date of Termination but
all payments due hereunder shall be made no later than March 15th of the year
following the year in which termination occurred; (ii) Executive may continue to
participate in the health and dental plans provided to Executive as of the Date
of Termination at the same level and in the same manner as if Executive’s
employment had not terminated. If the terms of any benefit plan referred to in
this section do not permit Executive’s or his eligible dependents continued
participation, then the Company will arrange for other coverage providing
substantially similar coverage at no additional cost to Executive (or the
Executive's legal representative or estate, as applicable); and (iii) in the
event of Executive’s termination of employment due to Executive's death, or by
the Company for Disability, coverage under the Company’s health, dental and life
insurance (if applicable) plans shall continue for the same one (1) year period
for the Executive and his eligible dependents, as the case may be.

Notwithstanding the foregoing, the amount under this Section 5(a) shall be
payable or provided to Executive only so long as Executive is not in material
default under Section 6 hereof.

(b) Cause. If, during the Employment Period, Executive’s employment with the
Company is terminated by the Company for Cause, the Company shall have no
further obligation to Executive under this Agreement as of the Date of

 

 

 

Termination; provided, however, that Executive shall be entitled to receive
payment for any then accrued but unpaid base salary, paid time off, eligible
incurred business expense reimbursement and any vested but unpaid annual bonus
amount.

(c)           Death After Termination. In the event of Executive's death during
the period Executive is receiving payments pursuant to Section 5 hereof,
Executive's designated beneficiary shall be entitled to receive the balance of
the payments under this Agreement; or in the event there is no designated
beneficiary, the remaining payments shall be made to Executive's estate.

 

6.

Confidential Information; Restrictive Covenants.

(a)          In the course of involvement in the Company's activities or
otherwise, Executive has obtained and may obtain confidential information
concerning, by way of illustration and without limitation, the Company's
businesses, operations, financial affairs, organizational and personnel matters,
policies, procedures, client lists, business plans and other non-public matters,
as well as those of third parties (“Confidential Information”). All such
Confidential Information has been and will be provided subject to Executive's
continuing obligation to use and protect the Confidential Information. In order
to induce, and in consideration of, the provision to Executive of Confidential
Information, as a condition to its continued receipt by Executive, and without
prejudice to or limitation on any other confidentiality obligations imposed by
agreement or by law, Executive undertakes to keep the Confidential Information
strictly confidential. Without limiting the foregoing, except as authorized by
the Company in writing or as required by law, Executive may disclose or allow
disclosure of any Confidential Information, or of any information derived
therefrom, in whatever form, only to a person who is then a director, officer,
employee, attorney, agent or other representative of the Company and who, in
Executive's reasonable good faith judgment, has a need to know the Confidential
Information or information derived therefrom in furtherance of the business the
Company. The foregoing obligations will survive, and remain binding and
enforceable for a one (1) year period following the expiration of the Employment
Period or any Renewal Period(s), any termination of Executive's employment for
any reason or any settlement of the financial rights and obligations arising
from Executive's employment.

(b)         In view of Executive's importance to the Company, the parties
represent and agree that the Company will suffer significant harm from Executive
competing with the Company during the Executive's employment and for some period
of time following Executive’s Date of Termination. Accordingly, Executive agrees
that Executive will not, during the Employment Period and for a period of one
(1) year following the Date of Termination (the "Applicable Period"): (x) form,
or acquire a 5% or greater equity ownership, voting or profit participation
interest in, any Competitive Enterprise, or (y) associate (including, but not
limited to, association as an officer, employee, partner, director, consultant,
agent or advisor) with any Competitive Enterprise and in connection with such
association engage in, or directly or indirectly manage or supervise personnel
engaged in, any activity (i) which is similar to any activity in which Executive
was engaged, in whole or in part, (ii) for which Executive had direct or
indirect

 

 

 

managerial or supervisory responsibility at the Company or (iii) which calls for
the application of the same or similar specialized knowledge or skills as those
utilized by Executive in Executive's activities with the Company, at any time
during the one-year period immediately prior to Executive's Date of Termination,
and irrespective of whether the activity in either case was in furtherance of
advisory, agency, proprietary or fiduciary business of either the Company or the
Competitive Enterprise. For purposes of this Agreement, a "Competitive
Enterprise" is any business in any jurisdiction where the Company or any of its
affiliates carried on business at any time during the 12 months prior to the
Date of Termination and in which the Executive worked that engages in the
business of the Company or any of its affiliates.

(c)          Nonsolicitation of Employees. During the Employment Period, and for
the Applicable Period thereafter, Executive agrees that Executive will not, in
any manner, directly or indirectly, solicit any person who is an employee of the
Company and is employed either (a) as a director or in a managerial or in any
skilled or technical capacity to apply for or accept employment with any
Competitive Enterprise. The term "Solicit" as used in this paragraph means any
communication of any kind whatsoever initiated by Executive either directly or
indirectly through a third party, inviting, encouraging or requesting any
employee of the Company to take or refrain from taking any action.

(d)         Nonsolicitation of Clients. During the Employment Period and for the
Applicable Period thereafter, Executive agrees that Executive will not, in any
manner, directly or indirectly, (i) solicit in writing, by telephone, by
personal meeting or by any other means, either directly or indirectly, any
client of the Company to whom Executive provided services, or for whom Executive
transacted business, or whose identity became known to Executive in connection
with Executive's employment with the Company to transact business with a
Competitive Enterprise or reduce or refrain from doing any business with the
Company, or (ii) interfere with or damage (or attempt to interfere with or
damage) any relationship between the Company and any such client. The term
"Solicit" as used in this paragraph means any communication of any kind
whatsoever initiated by Executive either directly or indirectly through a third
party, inviting, encouraging or requesting any client of the Company to take or
refrain from taking any action; provided, however, that general advertisements
and solicitations shall not be included in the definition of “Solicit.”

 

7.

Injunctive Relief; Submission to Jurisdiction.

(a)          Executive acknowledges that a violation on Executive's part of any
of the covenants contained in Section 6 hereof would cause immeasurable and
irreparable damage to the Company in an amount that would be material but not
readily ascertainable, and that any remedy at law would be inadequate.
Accordingly, and notwithstanding the provisions of Section 7(b), Executive
agrees that the Company shall be entitled (without the necessity of showing
economic loss or other actual damage) to injunctive relief in any court of
competent jurisdiction for any actual or threatened violation of any such
covenant in addition to any other remedies it may have. Executive agrees that in
the event that any arbitrator or court of competent jurisdiction shall finally

 

 

 

hold that any provision of Section 6 shall hereof is void or constitutes an
unreasonable restriction against Executive, the provisions of such Section 6
shall not be rendered void but shall be deemed to be modified to the minimum
extent necessary to remain in force and effect for the greatest period and to
such extent as such arbitrator or court may determine constitutes a reasonable
restriction under the circumstances.

(b)         Subject to the provisions of Section 7(a), Executive and the Company
hereby irrevocably submit to the exclusive jurisdiction of the courts of Florida
over any suit, action or proceeding arising out of or relating to this
Agreement. Nothing herein shall preclude the Company from bringing any action or
proceeding in any other court for the purpose of enforcing the provisions of
this paragraph. The agreement of the parties to this forum is independent of the
law that may be applied in the action, and the parties agree to this forum even
if the forum may under applicable law choose to apply non-forum law. The parties
hereby waive, to the fullest extent permitted by applicable law, any objection
that they now or hereafter have to personal jurisdiction or to the laying of
venue of any such suit, action or proceeding brought in such court. Subject to
the provisions of Section 7(a), the parties undertake not to commence any action
arising out of or relating to this Agreement in a forum other than the forum
described in this Section 7(b). The parties agree that, to the fullest extent
permitted by applicable law, a final and non-appealable judgment in any such
suit, action, or proceeding brought in any such court shall be conclusive and
binding upon the parties.

 

8.

Representations; Work Product.

(a)          Executive represents, warrants and covenants that: (i) Executive
has the full right, title and authority to enter into this Agreement and perform
Executive's obligations hereunder; and (ii) Executive shall not do any act, fail
to do any act or make any statement whatsoever which may or will impair, impugn,
denigrate, disparage or negatively reflect upon the name, reputation or business
interests of the Company.

(b)          The Company represents, warrants and covenants that it has the full
right, title and authority to enter into this Agreement and perform its
obligations hereunder and that the Company has duly authorized, executed and
delivered this Agreement.

(c)          Executive acknowledges and agrees that any and all plans, concepts,
ideas, materials and similar work product made or developed by Executive in
connection with the rendering of Executive's services while employed by the
Company (collectively, the "Material") shall be disclosed to the Company and all
intellectual property rights in such designs or works shall rest absolutely in
the Company, which shall be entitled, as far as the law permits, to the
exclusive use thereof and shall, at all times, be and remain solely and
exclusively the property of such entity or entities for such entity's or
entities' exploitation in any manner or media as it may deem appropriate
throughout the world and in perpetuity. Notwithstanding the above, Executive
hereby assigns and shall at any time assign to the Company, all rights to the
Material, including without limitation, all copyrights and renewals and
extensions thereof. The Company and such assignees shall have the right in its
or their sole discretion to edit, delete from and/or

 

 

 

rearrange the Material and any recordings thereof and to exploit the Material at
any time or times by any means the Company or such assignees may deem desirable.

 

9.

Successors.

(a)          This Agreement is personal to Executive and without the prior
written consent of the Company shall not be assignable by Executive otherwise
than by will or the laws of descent and distribution, and any assignment in
violation of this Agreement shall be void. This Agreement shall inure to the
benefit of and be enforceable by Executive's legal representatives.

(b)          This Agreement shall inure to the benefit of and be binding upon
the Company, its successors and assigns.

(c)          The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, or any business
of the Company for which Executive's services are principally performed, to
assume expressly and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. As used in this Agreement, "Company" shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

10.         Withholding. All payments to be made to Executive hereunder will be
subject to all applicable required withholding of federal, state, local and
foreign income and employment taxes.

11.         Notices. Any notice required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered or sent by facsimile transmission, personal or nationally recognized
overnight couriers, or certified U.S. mail with confirmation or return receipt,
addressed as follows: if to Executive, at Executive's last known address as
maintained in the records of the Company; if to the Company, at the Company's
principal executive offices, Attention: General Counsel.

12.         Waiver of Breach and Severability. The waiver by either party of a
breach of any provision of this Agreement by the other party shall not operate
or be construed as a waiver of any subsequent breach by either party. In the
event any provision of this Agreement is found to be invalid or unenforceable,
it may be severed from the Agreement and the remaining provisions of the
Agreement shall continue to be binding and effective.

 

13.

Entire Agreement; Amendment.

(a)          This Agreement and the Securities Purchase Agreement and the Change
In Control Severance Agreement, Indemnification Agreement and Offer Letter
contain the entire agreement of the parties with respect to the subject matter
hereof, and

 

 

 

except as otherwise set forth herein, supersedes all prior agreements, promises,
covenants, arrangements, communications, representations and warranties between
them, whether written or oral, with respect to the subject matter hereof.

(b)         No provisions of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is agreed to in writing
signed by the parties hereto.

14.         Governing Law. THE INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF FLORIDA WITHOUT REGARD TO THE PRINCIPLE
OF CONFLICTS OF LAWS.

15.         Headings. The headings in this Agreement are for convenience only
and shall not be used to interpret or construe its provisions.

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

Gevity HR, Inc.

 

 

 

(the “Company”)

 

 

 

 

 

 

 

By:

/s/ Erik Vonk

 

 

Erik Vonk

 

 

Chairman and Chief Executive Officer

 

 

 

 

 

“Executive”

 

 

 

 

 

/s/ Roy C. King

 

 

Roy C. King

 

                                          
                                                     

 

 

 

 